DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed August 4, 2021, in response to the Office Action of June 11, 2021, is acknowledged and has been entered. Applicants elected without traverse the species of:
A.	modified virus vaccine component;
B.	vaccine component comprises one of the vaccine component;
C.	CEA tumor associated antigen;
D.	T cell;
E.	method further requiring administering an antibody that down regulates checkpoint inhibition, and anti-PD-L1 as the antibody NOT coupled to a cytotoxic cell component;
F.	method further requiring administering an immune stimulatory or superkine; and
G.	method further requiring determining a molecular profile that comprises a HER2 expression level.
	The species of haNK cell in D (claim 5) is rejoined for examination. 
 Claims 1-9 and 16-21 are pending. Claims 3, 7 are withdrawn as being drawn to non-elected species.  Claims 1, 2, 4-6, 8, 9, 16-21 are being examined as drawn to the elected and rejoined species. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 2, 6, 8, 9, 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0222982, Dranoff et al, claiming priority to July 2015; in view of Chawla et al (JAMA Oncology, 2015, 1:1272-1280); Eilber et al (Journal of Clinical Oncology, May, 30, 2017, 35, no. 15_suppl,abstract 11051); and Mita et al (Invest New Drugs, 2015, 33:341-348).
Dranoff et al teach a method of administering combination therapies to subjects to treat cancer or solid tumors by enhancing tumor antigen presentation and stimulating humoral and cellular immune responses through increasing the activity of natural killer (NK) cells and blocking immunosuppressive signals ([11]), the method comprising intratumorally administering ([37]; [364]):
	(a) a viral vaccine, including oncolytic virus or vaccinia as vectors, encoding a tumor antigen or neoantigen to stimulate antigen presentation (Table 8; [11]; [132]; [353-354]; [374-377]; [1036]; claims 26-28 and 46);
	(a) PD-1 checkpoint inhibitor antibody that reduces immunosuppressive signaling, enhances effector cell function, and biases immune response towards Th1 
(b) Immunomodulatory cytokines including IL-15, IL-15 agonist, and superagonist to enhance NK cell activity ALT-803 ([22-23]; [100-103]; [150]; Table 8; [253]; [298]; [716-720]; claims 33, 40, 42);
(c) chemotherapy including doxorubicin ([908]; [912]; [915]); and
(d) NK cell therapy or vaccine (cytotoxic cell component) ([22-23]; [232-233]).
Dranoff et al do not teach:
the doxorubicin is in prodrug form aldoxorubicin.
Aldoxorubicin:
Chawla et al teach aldoxorubicin is a prodrug of doxorubicin. Aldoxorubicin is derivatized at its C-13 keto-position with a thiol-binding, pH-sensitive linker (6-maleimidocaproic acid hydrazide). On bloodstream entry, the linker rapidly and covalently binds primarily to the thiol group of cysteine-34 of endogenous albumin. The albumin-drug conjugate preferentially localizes to the tumor, and in the acidic tumor environment, the doxorubicin is released via cleavage of the acid-labile hydrazine bond 
Eilber et al teach aldoxorubicin has demonstrated superior anti-tumor efficacy and lack of cumulative cardiac toxicity in multiple studies (p. 2, at top).
Mita et al teach aldoxorubicin can be administered at doses several-fold higher than doxorubicin can, without associated acute cardiotoxicity (abstract). The benefits of doxorubicin-based regimens are diminished by dose-dependent, drug-related toxicities, particularly cardiotoxicity (p. 341, col. 2). Mita et al teach clinical treatment of several solid tumor types with aldoxorubicin including lung cancer, sarcoma, and glioblastoma (abstract). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the prodrug of doxorubicin, aldoxorubicin, for doxorubicin, in the method of Dranoff et al. One would have been motivated to in order to gain the advantages of aldoxorubicin such as gaining superior efficacy over doxorubicin by prolonging progression-free survival and improving rates of 6-month progression-free survival and tumor response and reducing cumulative cardiac toxicity, as taught by Chawla et al, Eilber et al and Mita et al. One of ordinary skill in the art would have a reasonable expectation of success given aldoxorubicin has demonstrated .


3.	Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0222982, Dranoff et al, claiming priority to July 2015; Chawla et al (JAMA Oncology, 2015, 1:1272-1280); Eilber et al (Journal of Clinical Oncology, May, 30, 2017, 35, no. 15_suppl,abstract 11051); and Mita et al (Invest New Drugs, 2015, 33:341-348), as applied to claims 1, 2, 6, 8, 9, 16, 17, 18 above, and further in view of Sharp et al (Biomedicines, 2016, 4:19, internet pages 1-13), Foy et al (Cancer Immunology Immunotherapy, 2016, 65:537-549),  Foy et al (PLoS ONE, 2016, 11:e0150084, internet pages 1-18); and Eralp et al (Breast Cancer Research, 2004, 6:R275-283).
Dranoff et al, Chawla et al, Eilber et al, and Mita et al (the combined references) teach a method for treating cancer by combining immunomodulatory agents as set forth above.
The combined references do not teach:
the viral vaccine encodes HER2, MUC1 or CEA antigen;
the patient is profiled for HER2 expression level.
Oncolytic viral vaccine encoding HER2, MUC1 or CEA tumor antigens and determining HER2 expression level:
Dranoff et al further teach HER2 is a known tumor antigen targeted for therapy ([233-23]; [91]; [382]; [385]; [905]; [908]) as well as MUC1 ([21]), but do not suggest 
Sharp et al review known and successful oncolytic viral vaccine vectors for delivery of encoded tumor associated antigens (TAAs) to treat cancer, and teach their mechanisms of action for overcoming the immunosuppressive effects of the tumor microenvironment (TME) (sections 2.1-3.1, Figure 1). Sharp et al teach that injecting the vaccines intratumorally disrupts the inhibitory effects of the TME (section 4). Sharp et al teach that while oncolytic viral therapy is capable of great clinical benefit as monotherapy, the addition of chemotherapeutic agents have demonstrated benefit (section 4). Sharp et al suggest combining oncolytic virus vaccines with checkpoint inhibitors such as antibodies against PD-1, PD-L1 and CTLA-4 due to combinations demonstrating augmentation of immune responses, increasing survival, and sometimes leading to compete tumor regression, citing the Foy et al references (section 4).
Both Foy et al references teach and demonstrate the success of treating cancer by combining administration of an oncolytic poxvirus-based vector encoding HER2 tumor antigen (modified vaccinia Ankara vector (MVA), MVA-BN-HER2) with checkpoint inhibitors including anti-PD-1 and anti-CTLA-4 antibodies. Foy et al teach the combination resulted in synergistic efficacy, improved survival, increased tumor infiltration by HER2-specific CTLs (abstracts). Both Foy et al references teach that poxvirus-based active immunotherapies are used to treat a variety of cancers and they are large viruses that can be engineered to encode TAAs such as HER2, CEA, and MUC-1 (Introduction). 
Eralp et al teach and demonstrate that combining doxorubicin with viral vaccine encoding HER2 antigen augments the antitumor efficacy of vaccines directed against HER2.  Eralp et al demonstrated that neither vaccination alone nor doxorubicin alone significantly reduced the growth of breast cancers expressing HER2, by contrast, doxorubicin combined with vaccination reduced tumor growth by a significant amount. Antigen-specific CD8+ T lymphocytes were induced by the combined treatment (abstract). Eralp et al also teach HER2 is amplified in about 20-30% breast cancer and is a valuable biologic marker. Overexpression of HER2 is associated with multiple adverse prognostic factors and aggressive clinical behavior, including metastatic disease and resistance to treatments. Eralp et al teach immunotherapy could offer therapeutic benefit to of HER2+ tumors by impairing downstream molecular signaling pathways, leading to tumor proliferation and resistance to cytotoxic agents (p. R275, col. 2 to p. R276, col. 1). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for the oncolytic viral vaccine of Dranoff et al to encode known tumor antigens HER2, MUC1 or CEA. One would have been motivated to, and have a reasonable expectation of success to, because: (1) Dranoff specifically suggest their oncolytic viral vector vaccine is a vaccinia virus encoding a tumor antigen and teach HER2 and MUC1 are known tumor antigens, (2) Sharp et al and both Foy et al references teach the known production and success of onclolytic viral vaccines, including vaccinia vectors encoding HER2, for the treatment of cancer and teach the vectors can encode other TAAs such as CEA and MUC1;  (3) Sharp et al teach the vaccines act intratumorally on the TME and teach their mechanisms of action for 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to determine HER2 expression level of the patient of Dranoff et al. One would have been motivated to, and have a reasonable expectation of success to, because: (1) Dranoff et al and both Foy et al references recognize HER2 is a known tumor antigen targeted for therapy; and (2) Eralp et al teach breast cancer patients are identified as having HER2 amplification, and teach identifying HER2+ tumors as benefitting from immunotherapy.


4.	Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0222982, Dranoff et al, claiming priority to July 2015; Chawla et al (JAMA Oncology, 2015, 1:1272-1280); Eilber et al (Journal of Clinical Oncology, May, 30, 2017, 35, no. 15_suppl,abstract 11051); and Mita et al (Invest New Drugs, 2015, 33:341-348), as applied to claims 1, 2, 6, 8, 9, 16, 17, 18 above, and further in view of Klingemann et al (Frontiers in Immunology, 2016, 7:91, internet  Tonn et al (Cytotherapy, 2013, 15:1563-1570); and Jochems et al (Oncotarget, 2016, 7:86359-86373).
Dranoff et al, Chawla et al, Eilber et al, and Mita et al (the combined references) teach a method for treating cancer by combining immunomodulatory agents as set forth above.
The combined references do not teach:
the NK cell is haNK with CD16 high affinity variant.
haNK cell therapy:
Klingemann et al teach NK-92 is a known natural killer cell line product that has been successfully infused in advanced cancer patients with clinical benefit and minimal side effects (abstract).  NK cells are potent cytotoxic effector cells for cancer therapy (abstract). Klingemann et al teach NK cells for therapy are expanded by culturing with IL-15 (p. 1-2). Klingemann et al explain derivatives of NK cells used for cancer therapy including aNK, haNK and taNK cells that can be engineered to target specific tumor antigens, such as HER2 (Figure 2; p. 3, col. 1 to p. 4, col. 2). haNK cells are “high affinity NK” cells. Klingemann et al suggest combining NK cell therapy with checkpoint inhibitors such as PD-1 and CTLA-4 antibodies so that the innate and T-cell immune responses can be augmented (p. 5, col. 1-2). Klingemann et al teach NK cell therapy with NK-92 cells has been successfully conducted in lung cancer patients with clinically significant responses (p. 3, col. 2).  Klingemann et al teach haNK cells are a high affinity Fc receptor variant of NK-92 cells for cancer therapy (p. 3-4; Figure 2). Klingemann et al suggest combination cancer therapy of NK cells with checkpoint inhibitor antibodies such as nivolumab (OPDIVO®). Klingemann et al teach that NK cells express PD-1 and 
Tonn et al teach successfully clinically treating lung cancer patient with NK-92 cells and at a doses of 1X109, 3X109, and 1X1010 cell/m2. Tonn et al teach the beneficial response in lung cancer patients was expected because murine studies with NK-92 cells have shown they migrate to and reside in the lungs within the first hours after IV administration, where they stay for several hours before they circulate to distant regions. Tonn et al suggest combining NK cell therapy with IL-15 to augment efficacy of therapy and teach the NK-92 cell line has been engineered to express a high affinity Fc receptor for improved combined therapy with antibodies (abstract; Methods; Table 1; Discussion). 
Jochems et al teach the haNK cell line expresses high affinity CD16 variant and successfully lysis tumor cells (abstract; Figure 1; Table 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer haNK cells expressing high affinity CD19 variant as the NK cell therapy in the method of Dranoff et al and the combined references. One would have been motivated to, and have a reasonable expectation of success to, because: (1) the cited combined references teach administering NK cell therapy and combined therapies for the same purpose to treat cancer and activate NK cells and the anti-cancer immune response; (2) Klingemann et al suggest administering the improved NK-92 variant haNK cells in combination with nivolumab (PD-1 checkpoint inhibitor) for cancer therapy; (3) Tonn et al teach that doses of NK-92 cell therapy have .



5.	Claims 1, 2, 4-6, 8, 9, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0222982, Dranoff et al, claiming priority to July 2015; Chawla et al (JAMA Oncology, 2015, 1:1272-1280); Eilber et al (Journal of Clinical Oncology, May, 30, 2017, 35, no. 15_suppl,abstract 11051); and Mita et al (Invest New Drugs, 2015, 33:341-348), as applied to claims 1, 2, 6, 8, 9, 16, 17, 18 above, and further in view of Sharp et al (Biomedicines, 2016, 4:19, internet pages 1-13), Foy et al (Cancer Immunology Immunotherapy, 2016, 65:537-549),  Foy et al (PLoS ONE, 2016, 11:e0150084, internet pages 1-18); and Eralp et al (Breast Cancer Research, 2004, 6:R275-283); Klingemann et al (Frontiers in Immunology, 2016, 7:91, internet pages 1-7); Tonn et al (Cytotherapy, 2013, 15:1563-1570); and Jochems et al (Oncotarget, 2016, 7:86359-86373); Rx Times (April 11, 2016) (http://rxtimes.com/altor-bioscience-corporation-partners-with-the-national-cancer-institute-to-further-develop-altors-alt-803-and-alt-801-cancer-immunotherapeutics/); Wenneberg et al (Int. J. Cancer, 2013, 1643-1653); Yu et al (Clinical Cancer Research, 2010, 16:6019-6028); van Audenaerde et al (Oncotarget, 2017, 8:56968-56979, published online May 25, 2017);  and Eureka Alert! Public Release (January 14, 2016) (https://www.eurekalert.org/pub_releases/2016-01/muos-Biospace.com (April 11, 2016) (https://www.biospace.com/article/releases/altor-bioscience-corporation-partners-with-the-nci-to-further-develop-b-altor-s-b-alt-803-and-alt-801-cancer-immunotherapeutics-/).
Dranoff et al, Chawla et al, Eilber et al, and Mita et al (the combined references) teach a method for treating cancer by combining immunomodulatory agents as set forth above.
The combined references do not teach:
separately administering the vaccine and NK cell by at least one day;
the patient has a medical history of previous platinum-based chemotherapy or anti-PD-1/PD-L1 therapy.
Although the cited combined references teach and suggest combining the immunotherapeutic agents for combined immunomodulatory therapy of cancer, they do not suggest or exemplify combining all of the instantly claimed immunotherapeutic agents together.
Combining oncolytic viral vaccine encoding a TAA, IL-15, aldoxorubicin,  checkpoint inhibitor PD-1 or PD-L1 antibody, and haNK CD16 high affinity variant cell therapy:
Sharp et al, both Foy et al references, and Eralp et al teach as set forth above.
Wenneberg et al teach and exemplify doxorubicin sensitizes tumor cells to NK or T-cell- killing. Combined therapy of tumors with doxorubicin and NK or T-cells significantly delayed tumor progression and prolonged survival (p. 1644, col. 1; Gray box at top of page 1644; p. 1648, col. 2). 
Yu et al demonstrate that the administration of IL-15 immunostimulatory cytokine for cancer therapy results in significantly prolonged survival, but results in upregulation of PD-1 expression on CD8+ T cells. Yu et al teach that combining two checkpoint inhibitors (anti-CTLA-4 and anti-PD-L1) antibodies with IL-15 resulted in greater CTL killing and IFNɣ secretion, and significant reduction in surface expression of PD-1 on CD8+ T cells, and significantly longer survival of tumor-bearing animals compared with IL-15 alone or combined singularly with either antibody (abstract; Figure 6). Yu et al teach it is known that IL-15 is required for the generation/stimulation of NK cells and lasting memory CD8+ T cell responses (p. 6019, col. 1; p. 6020, box in left column), and that PD-1 expression is involved in the induction of immune tolerance and promotes T cell anergy, or immune suppression within the tumor (p. 6019, col. 1-2). Yu et al demonstrate that the addition of antibodies inhibiting PD-L1 and CTLA-4 reduced expression of PD-1 and enhanced IL-15-mediated immune responses and provided greater therapeutic benefit (p. 6020, col. 1). Yu et al teach it has also been demonstrated in the art that combining CTLA-4 and PD-1/PD-L1 blockade has effects on the tumor microenvironment (TME), which resulted in an increased tumor-infiltrating T cells with a reduction in regulatory T-cell population within the tumor. Yu et al suggest combining blockade of PD-1 and CTLA-4 pathways with IL-15 therapy to allow a stronger immune response and increased survival (p. 6027, col. 1-2).
Van Audenaerde et al demonstrate that IL-15 stimulates and promotes NK cell-mediated killing and suggest utilizing IL-15 as a cancer therapeutic to promote NK cell-mediated cytoxicity (abstract). Van Audenaerde et al demonstrated that NK cells killed tumor cells significantly better after stimulation with IL-15 (p. 56976, col. 1-2).
Eureka Alert! Public Release teaches clinically administering to NSCLC patients a combination of PD-1 checkpoint inhibitor antibody, nivolumab, with the powerful immune stimulation factor, ALT-803, to provide optimal immune stimulation and ability to kill tumor cells, and to improve the effectiveness of PD-1 antibody.
Biospace.com teaches clinically combining ALT-803 with chemotherapy, checkpoint inhibitors, and recombinant NK cell-based therapies. Biospace.com teaches this immunotherapeutic platform can motivate fundamental components of the immune system by activating NK and T cells in the fight against cancer.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine all the agents taught by the combined references (oncolytic viral vaccine encoding a TAA, IL-15/ALT-803, aldoxorubicin, checkpoint inhibitor PD-1/PD-L1 antibody, and NK or haNK cell therapy) for treatment of a tumor. One would have been motivated to, and have a reasonable expectation of success to combine these agents, because: (1) Dranoff et al specifically suggest combining immunotherapeutic agents to enhance antigen presentation, stimulate humoral and cellular immune responses and to inhibit immune suppressive signals in the tumor; (2) the cited combined references teach each of these agents for the treatment of cancer is known and their mechanism of action in the immune modulation of the tumor microenvironment (TME) and therapeutic efficacy of cancer are known and successfully demonstrated; and (3) the cited combined references teach clinically or preclinically administering various combinations of these agents to enhance cancer immunotherapeutic responses and survival, and demonstrate various combinations of these agents have synergistic or significant effects on cancer treatment. Given the known and established 
Given known and established immunotherapeutic effects for each of these agents in the treatment of cancer and on the TME, as well as several of their known synergistic or significant combined effects, it is well within the level of the ordinary skilled artisan to administer the NK cells separately from the vaccine by at least one day, and to treat cancer patients having any previous treatment regimens including platinum-based chemotherapy or anti-PD-1/PD-L1 therapy, and to expect tumor treatment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1, 2, 4-6, 8, 9, 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-15, 19 of Application No. 16/312,246 (reference application) in view of Chawla et al (JAMA Oncology, 2015, 1:1272-1280); Eilber et al (Journal of Clinical Oncology, May, 30, 2017, 35, no. 15_suppl,abstract 11051); and Mita et al (Invest New Drugs, 2015, 33:341-348). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and reference application are claiming methods for treating cancer comprising administering a combination of chemotherapy, recombinant viral vaccine expressing a tumor antigen (HER2, CEA, MUC1, brachyury or Ras), NK cell composition, IL-15 superagonist, and checkpoint inhibitor. The reference application claims the chemotherapy is doxorubicin, not aldoxorubicin.
	Chawla et al, Eilber et al, and Mita et al teach and render obvious substitution of aldoxorubicin for the doxorubicin chemotherapeutic for the reasons set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


7.	Claims 1, 2, 4-6, 8, 9, 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, 12, 13, 16-19 of copending Application No. 16/640,336 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and reference application are claiming methods for treating cancer comprising administering a combination of aldoxorubicin, recombinant viral vaccine expressing a tumor antigen (HER2, CEA, MUC1, brachyury or Ras), NK or haNK cell composition, IL-15 superagonist, and PD-1 checkpoint inhibitor.	



8.	Claims 1, 2, 4-6, 8, 9, 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, 12, 13, 16-19 of copending Application No. 16/381,837 (reference application), in view of US Patent Application Publication 2018/0222982, Dranoff et al; Chawla et al (JAMA Oncology, 2015, 1:1272-1280); Eilber et al (Journal of Clinical Oncology, May, 30, 2017, 35, no. 15_suppl,abstract 11051); Mita et al (Invest New Drugs, 2015, 33:341-348); and Wenneberg et al (Int. J. Cancer, 2013, 1643-1653). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and reference application are claiming methods for treating cancer comprising administering a combination of a chemotherapy, IL-15 superagonist, haNK cells, checkpoint inhibitor, and recombinant viral vaccine expressing a tumor antigen. The reference application does not claim chemotherapy is aldoxorubicin.
	Dranoff et al, Chawla et al, Eilber et al, Mita et al, and Wenneberg et al teach and render obvious adding aldoxorubicin as a doxorubicin prodrug to combined cancer immunotherapy for the reasons set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1, 2, 4-6, 8, 9, 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,071,774 in view of US Patent Application Publication 2018/0222982, Dranoff et al; Chawla et al (JAMA Oncology, 2015, 1:1272-1280); Eilber et al (Journal of Clinical Oncology, May, 30, 2017, 35, no. 15_suppl,abstract 11051); Mita et al (Invest New Drugs, 2015, 33:341-348); Wenneberg et al (Int. J. Cancer, 2013, 1643-1653); Sharp et al (Biomedicines, 2016, 4:19, internet pages 1-13), Foy et al (Cancer Immunology Immunotherapy, 2016, 65:537-549),  Foy et al (PLoS ONE, 2016, 11:e0150084, internet pages 1-18); and Eralp et al (Breast Cancer Research, 2004, 6:R275-283).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and patented claims are both drawn to methods of treating cancer comprising administering a chemotherapeutic, haNK cells, PD-1 antibody, and IL-15 superagonist ALT-803. The US Patent does not claim the chemotherapeutic is aldoxorubicin or combining a viral vaccine encoding a tumor antigen. 
Dranoff et al, Chawla et al, Eilber et al, Mita et al, and Wenneberg et al teach and render obvious adding aldoxorubicin as a doxorubicin prodrug to combined cancer immunotherapy for the reasons set forth above.
Dranoff et al, Sharp et al, both Foy et al references, and Eralp et al teach and render obvious adding a viral vaccine encoding tumor antigens to combined cancer immunotherapy for the reasons set forth above.

s 1, 2, 4-6, 8, 9, 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-21 of copending Application No. 16/656,293 (reference application), in view of US Patent Application Publication 2018/0222982, Dranoff et al; Chawla et al (JAMA Oncology, 2015, 1:1272-1280); Eilber et al (Journal of Clinical Oncology, May, 30, 2017, 35, no. 15_suppl,abstract 11051); Mita et al (Invest New Drugs, 2015, 33:341-348); and Wenneberg et al (Int. J. Cancer, 2013, 1643-1653). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and reference application are claiming methods for treating cancer comprising administering a combination of recombinant viral vaccine expressing a tumor antigen (CEA, MUC1, brachyury), NK-92 derivative cell composition, IL-15 superagonist ALT-803, and PD-1 or PD-L1 anitbody. The reference application does not claim adding aldoxorubicin.
	Dranoff et al, Chawla et al, Eilber et al, Mita et al, and Wenneberg et al teach and render obvious adding aldoxorubicin as a doxorubicin prodrug to combined cancer immunotherapy for the reasons set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


11.	Conclusion: No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642